Him, J.
The verdict directed was the only one which could legally have been found under the pleadings and the evidence; and the court did not err in refusing' an injunction and in overruling the motion for new trial. This case is distinguishable from Doyal v. Moultrie Banking Co., 163 Ga. 140 (135 S. E. 501), and McDuffie v. Merchants Bank, 168 Ga. 231 (147 S. E. 111), which rested upon a different basis.

Judgment affirmed.


All the Justices concur.

B. H. Manry, for plaintiff.
Willingham & Willingham, for defendant.